Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
In light of applicant’s amendment and further examiner’s amendment, applicant incorporates allowable subject matter identified in previous office action in the base claims.  Application is allowed.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with ASHLEY R. ESSICK on 8/8/2022.
1.	(Currently amended) At least one machine-readable medium comprising instructions which, when executed by a computing device, cause the computing device to perform operations comprising:
classifying, by one or more processors of the computing device, sensor data with human labeler data, where the sensor data is obtained through one or more sensors communicably coupled to the one or more processors; and
creating and training, by the one or more processors, a unified machine learning model based on features associated with the classified sensor data based on the human labeler data, wherein the features comprise human labeler influences as obtained from the human labeler data associated with the sensor data; 
wherein training is further to facilitate the unified machine learning model to interpret, based on the human labeler data, the human labeler influences according to one or more environments prior to embedding the one or more human labeler influences in the one or more environments, wherein the interpretation of the human influences is based on acceptances of human behavior and exceptions to the human behavior as derived from the human labeler data and based on a relevance between the sensor data and the human labeler data, wherein the relevance identifies meaning of the sensor data based on human behavior corresponding to the human labeler data, and wherein the acceptances of the human behavior are based on verified data obtained from one or more of personal profiles, cultural traits, historical norms, societal preferences, personal prejudices, societal biases, or habits.

8. 	(Currently amended) A method comprising:
detecting sensor data via one or more sensors of a computing device;
accessing human labeler data at one or more databases coupled to the computing device;
evaluating relevance between the sensor data and the human labeler data, wherein the relevance identifies meaning of the sensor data based on human behavior corresponding to the human labeler data;
associating, based on the relevance, human labeler data with the sensor data to classify the sensor data as labeled data; and
training, based on the labeled data, a machine learning model to extract human influences from the human labeler data, and embed one or more of the human influences in one or more environments representing one or more physical scenarios involving one or more humans;
wherein training is further to facilitate the machine learning model to interpret, based on the human labeler data, the human influences according to multiple environments prior to embedding the one or more human influences in the one or more environments, wherein the interpretation of the human influences is based on acceptances of the human behavior and exceptions to the human behavior as derived from the human labeler data and based on the relevance, and wherein the acceptances of the human behavior are based on verified data obtained from one or more of personal profiles, cultural traits, historical norms, societal preferences, personal prejudices, societal biases, or habits.  

9. 	(Currently amended) The method of claim 8, wherein the exceptions to the human behavior are based on unverified data obtained from one or more of coincidences, accidents, inaccuracies, flukes, and unintended consequences; and
wherein one or more of the human behaviors are filtered out based on one or more of the exceptions to avoid associating inaccuracies to the human influences.

15.	(Currently amended) An apparatus comprising: 
one or more processors to:
classify sensor data with human labeler data, where the sensor data is obtained through one or more sensors communicably coupled to the one or more processors; and
create and train a unified machine learning model based on features associated with the classified sensor data based on the human labeler data, wherein the features comprise human labeler influences as obtained from the human labeler data associated with the sensor data;
wherein training is further to facilitate the unified machine learning model to interpret, based on the human labeler data, the human labeler influences according to one or more environments prior to embedding the one or more human labeler influences in the one or more environments, wherein the interpretation of the human influences is based on acceptances of human behavior and exceptions to the human behavior as derived from the human labeler data and based on a relevance between the sensor data and the human labeler data, wherein the relevance identifies meaning of the sensor data based on human behavior corresponding to the human labeler data, and wherein the acceptances of the human behavior are based on verified data obtained from one or more of personal profiles, cultural traits, historical norms, societal preferences, personal prejudices, societal biases, or habits.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661